 .1 i'In the Matter of UNION TANNING COMPANYandUNION TANNINGCOMPANY-EMPLOYEES' ASSOCIATION,Case No. R-1954,.-Decided August 10, 19110Jurisdiction:tanning industry.Investigation,and Certification of Representatives:existence of question whereemployer refuses to,accord recognition to union; election necessary.Unit AppropriateforCollectiveBargaining:production and maintenance em-ployees on' an Hourly basis excluding supervisory and clerical employees.'.Pitney,Mr.Wittiam J. Brennen, Jr.,ofNewark, N. J., 'for the' Company.' . ' 1Mr.t J. N. Seymour,'Of Salamanca, N. Y., for the Association.Mr. Rudolph. F. Klancer,'of Gowancia, N. Y., for' the International.Mr! Louis.Cokin,of counsel' to the BoardDECISION'ANDDIRECTION OF ELECTION1:STATEMENT OF THE 'CASEOn May 22, 1940, Union Tanning Company Employees' Associa-tion, herein called the Association, filed with the Regional Directorfor the Third Region (Buffalo, New York) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Union Tanning Company, Salamanca, New York,herein called the Company, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.OnJuly 6, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regulations-Series 2, as amended, ordered an investigation and authorized theRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On July 10, 1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the Association,and upon International Fur & Leather Workers Union of UnitedStates and Canada, herein called the International, a tabor organiza-tion claiming to represent employees directly affected by the investi-26 N. L. R. B, No. 45484 UNION TANNING COMPANY485gation.Pursuant to notice, a hearing was held on July 20, 1940, atSalamanca, New York, before Edward D. Flaherty, the Trial Examinerduly designated by the Board.The Company and the Associationwere represented by counsel, the International by its representative,and all participated in the hearing.Full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.The Trial Examinergranted a motion to intervene filed by the International.Duringthe course of the hearing the Trial Examiner made several rulingson other motions and on objections to the admission of evidence.The Board has reviewed all the rulings of the Trial Examiner andfinds that no prejudicial errors were committed.These rulings arehereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYUnion Tanning Company, a New Jersey corporation, operates atannery at Salamanca,, New York, where it is engaged in the tanningof hides.The Company tans hides on contract for other companies.The cost of hides shipped to it for'the period from November 1, 1939,to June 30, 1940, was approximately $550,000:During this sameperiod the gross market value of the finished leather produced bythe Company was valued at approximately $850,000.Approximatelyall of the raw materials shipped to the Company are shipped frompoints outside the State of New York and, approximately all of thefinished leather is shipped by the Company to points outside the Stateof New York. The Company employs approximately 147 employeesat its Salamanca tannery.II.THE ORGANIZATIONS INVOLVEDUnion Tanning Company Employees' Association is an unaffiliatedlabor organization, admitting to membership all production and main-tenance employees of the Company, excluding supervisory and clericalemployees.International Fur & Leather Workers Union-of United States andCanada is a labor organization affiliated with the Congress of Indus-trialOrganizations.It admits to membership all production, andmaintenance employees of the Company, excluding supervisory andclerical employees.III.THE QUESTION CONCERNING REPRESENTATIONOn May 4, 1940, the Association, claiming torepresenta majorityof the Company's employees,asked the Company fora conference for323429-42-vol. 26--32 486DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe purpose of collective bargaining.On May 6, 1940,the Companyreplied by letter that it would be willing to bargain with the Associa-tion if it could prove that it represented a majority of the employees.At the hearing a report of the Regional Director concerning therepresentation claims of the Association and the International wasintroduced into evidence.The report,based on a copy of the Associa-tion's bylaws and constitution signed by employees and the Inter-national's signed membership application cards, all of which weresubmitted to the Regional Director, shows thatboththe Associationand the International are the authorized representatives of a sub-stantial number of the employees of the Company.We find that a question has arisen concerning the representationof employees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, Sand substantial rela-tion to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Association, the International, and the Company agreed at thehearing that the appropriate unit should consist of all productionand maintenance employees on an hourly basis, excluding supervisoryand clerical employees.The only controversy concerning the unit con=cerns Chester Wymar and Joseph Wodarek. The Association and theCompany urge the inclusion of these two employees and the Inter-national desires their exclusion.ChesterWymar is employed in the shipping department of theCompany, where he is engaged in the loading of freight cars andpiling of stock.He works with another employee and although heshows the other employee where to pile the various materials, hehas no authority to recommend the hiring or discharging of thisemployee.We find that Wymar should be included in the unit.Joseph Wodarek is classified by the Company as a repairman. Hisduties take him to all parts of the tannery and in addition to his regularduties he administers first aid to other employees when necessary.He has no supervisory duties whatsoever and he is in close contactwith the production workers.We find that Wodarek should be in-cluded in the unit.We find that all production and maintenance employees on an hourlybasis, excluding supervisory and clerical employees, constitute a unit UNION TANNING COMPANY487appropriate for the purposes of collectivebargaining and that saidunit will insure to the employees of the Company their full right toself-organizationand to collectivebargaining and otherwise effectuatethe policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the repre-sentation of employees of the Company can best be resolved by anelection by secret ballot.The Company,the Association,and theInternational agreed at the hearing that all the employees of theCompany whose names appear on the July 15, 1940, pay roll shouldbe eligible to vote in the election.We shall direct that the employeesof the Company eligible to vote in the election shall be those in theappropriate unit whose names appear on the pay roll of July 15, 1940,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were then orhave since been temporarily laid off, but excluding those employeeswho have since quit or have been discharged for cause.Upon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Union Tanning Company, Salamanca, NewYork, withinthe meaning of Section 9 (c) and Section 2 (6) and (7)of the NationalLaborRelations Act.2.All productionand maintenance employees on an hourly basis,excluding supervisory and clericalemployees,constitute a unit appro-priate for the purposes of collective bargaining,within themeaningof Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorizedby the Boardto ascertain representatives for the purposes of collective bargainingwith Union Tanning Company, Salamanca, New York, an election bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Third Region, actingin this matter as agent for the National Labor Relations Board, and 488DECISIONS OF NATIONAL LABOR RELATIONS BOARsubject to Article III, Section 9, of said Rules and Regulations, amongall the production and maintenance employees on an hourly basiswhose names appear on the Company's pay roll of July 15, 1940,including employees who did not work during such pay-roll periodbecause they were, ill or on vacation and employees who were thenor have since been temporarily laid off, but excluding supervisory and.clerical employees and employees who have since quit or been dis-charged for cause, to determine whether they desire to be representedby Union Tanning Company Employees' Association, or by Inter-national Fur. & Leather Workers Union of United States and Canada,affiliatedwith the -Congress of Industrial Organizations, for the-purposes of collective bargaining, or by neither.,MR. EDWIN S. SMITH took no part in the consideration of the aboveDecision and Direction of Election.